Exhibit 10.1.1

NOTICE OF GRANT OF STOCK OPTIONS AND OPTION AGREEMENT

 

Non-Qualified Stock Option Award    West Marine, Inc. Under the Omnibus Equity
Incentive Plan    500 Westridge Drive    Watsonville, CA 95076

Effective Date: June 1, 2007

You have been granted a Non-Qualified Stock Option to buy up to the number of
shares of West Marine, Inc. (the “Company”) common stock stated on the Smith
Barney 2007 “Grant Listing” page at www.benefitaccess.com at an exercise price
of $14.88 per share. All of the options will expire no later than the fifth
anniversary of the effective date. The options will vest as follows, assuming
continuous employment:

 

% of Total

  

Date Vest

[20% / 25% / 33%]    1st Anniversary of Effective Date [20% / 25% / 33%]    2nd
Anniversary of Effective Date [20% / 25% / 34%]    3rd Anniversary of Effective
Date [20% / 25%]    [4th Anniversary of Effective Date] [20%]    [5th
Anniversary of Effective Date]

[The foregoing reflects the three-, four- or five-year vesting terms that are
contemplated to be the range of vesting terms for option grants to employees
under the Omnibus Equity Incentive Plan.]

By your acknowledgement of this document, you and the Company agree that these
options are granted under and governed by the terms and conditions of the
Company’s Omnibus Equity Incentive Plan, as amended, and Exhibit A hereto,
Non-Qualified Stock Option Agreement, all of which are incorporated herein and
made a part of this document.



--------------------------------------------------------------------------------

Employee’s Non-Qualified    Option No.:                                         
                                          Stock Option    ID:
                                        
                                                        

Exhibit A

West Marine, Inc.

Omnibus Equity Incentive Plan

Non-Qualified Stock Option Agreement

1. Grant of Option. West Marine, Inc. (the “Company”) hereby grants to the
Associate named in the “Notice of Grant of Stock Options and Option Agreement”
(the “Notice of Grant”) under the West Marine, Inc. Omnibus Equity Incentive
Plan, as amended (the “Plan”), as a separate incentive in connection with his or
her employment and not in lieu of any salary or other compensation for his or
her services, a nonqualified stock option to purchase, on the terms and
conditions set forth in this Agreement and the Plan, all or any part of an
aggregate of the number of shares, as specified in the Notice of Grant, of the
Common Stock, at the exercise price set forth in the Notice of Grant. The option
granted hereby is not intended to be an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

2. Exercise Price. The exercise price per share (the “Option Price”) shall be as
set forth in the Notice of Grant, which is the fair market value per share of
the Common Stock on the effective date specified in the Notice of Grant. The
Option Price shall be payable in the legal tender of the United States or, in
the discretion of the Committee, in shares of the Common Stock of the Company or
in a combination of such legal tender and such shares.

3. Number of Shares. The number and class of shares specified in the Notice of
Grant, and/or the Option Price, are subject to appropriate adjustment in the
event of changes in the capital stock of the Company by reason of stock
dividends, split-ups or combinations of shares, reclassifications, mergers,
consolidations, reorganizations or liquidations. Subject to any required action
of the stockholders of the Company, if the Company shall be the surviving
corporation in any merger or consolidation, the option granted hereunder (to the
extent that it is still outstanding) shall pertain to and apply to the
securities to which a holder of the same number of shares of Common Stock that
are then subject to the option would have been entitled. To the extent that the
foregoing adjustments relate to stock or securities of the Company, such
adjustments shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.

4. Commencement of Exercisability. Except as otherwise provided in this
Agreement, the right to exercise the option awarded by this Agreement shall
accrue:

 

  (a) as to [20% / 25% / 33%] of the shares subject to such option on the day of
the first anniversary of the effective date of this Agreement,

 

  (b) as to an additional [20% / 25% / 33%] on the day of the second anniversary
of this Agreement, [and]

 

  (c) as to [an additional 20% / 25% / the remaining 34%] on the day of the
third anniversary of this Agreement, [and]

 

  (d) [as to an additional 20% / the remaining 25% on the day of the fourth
anniversary of this Agreement, and]

 

  [(e) as to the remaining 20% on the day of the fifth anniversary of this
Agreement.]

[The foregoing reflects the three-, four- or five-year vesting terms that are
contemplated to be the range of vesting terms for option grants to employees
under the Omnibus Equity Incentive Plan]

In the event of termination of the Associate’s employment with the Company and
its Subsidiaries for any reason, the Associate will accrue no further
entitlement in the Plan, and all options which are not vested as of the earlier
of the date the Associate’s employment is terminated or the date the Associate
receives notice of such termination shall lapse and expire immediately. That is,
the Associate will not continue to accrue any benefits in the Plan during any
actual or deemed reasonable notice of termination period.

5. Termination of Option. In the event of termination of the Associate’s
employment with the Company or a Subsidiary for any reason, the Associate may,
within three (3) months after the date of such termination, but in no event
after five (5) years from the effective date of specified in the Notice of
Grant, whichever shall first occur, exercise the option to the extent the right
to exercise the option had accrued as of the date of such termination. In the
event the Associate shall die within such three (3) month period, the option may
be exercised by the Associate’s transferee, as hereinafter provided, to the same
extent that the right to exercise the option had accrued immediately prior to
the Associate’s death, for a period of three (3) months after the date of the
Employee’s death.

6. Persons Eligible to Exercise. The option shall be exercisable during the
Associate’s lifetime only by the Associate. The option shall be non-transferable
by the Associate other than by a beneficiary designation made in a form and
manner acceptable to the Committee, or by will or the applicable laws of descent
and distribution.

7. After the Death of Associate. To the extent exercisable after the Associate’s
death, the option shall be exercised only by the Associate’s designated
beneficiary or beneficiaries, or if no beneficiary survives the Associate, by
the person or persons entitled to the option under the Associate’s will, or if
the Associate shall fail to make testamentary disposition of the option, by his
or her legal representative. Any transferee exercising the option must furnish
the Company (a) written notice of his or her status as transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of the
option and compliance with any laws or regulations pertaining to said transfer,
and (c) written acceptance of the terms and conditions of the option as
prescribed in this Agreement.

8. Exercise of Option. The option may be exercised by the person then entitled
to do so as to any shares which may then be purchased (a) by giving written
notice of exercise to the Company, specifying the number of full shares to be
purchased and accompanied by full payment of the purchase price thereof (and the
amount of any income tax the Company is required by law to withhold by reason of
such exercise), and (b) by giving satisfactory assurances in writing if
requested by the Company, signed by the person exercising the option, that the
shares to be purchased upon such exercise are being purchased for investment and
not with a view to the distribution thereof.

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
covered by the option or any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of the purchase of shares hereunder, the
option may not be exercised, in whole or in part, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make reasonable efforts to meet the requirements of any such state or federal
law or securities exchange and to obtain any such consent or approval of any
such governmental authority.

10. No Rights of Stockholder. Neither the Associate nor any person claiming
under or through said Associate shall be or have any of the rights or privileges
of a stockholder of the Company in respect of any of the shares issuable upon
the exercise of the option, unless and until certificates representing such
shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Associate.

11. Option Has No Effect on Employment. The terms of Associate’s employment
shall be determined from time to time by the Company, or the Subsidiary
employing the Associate, as the case may be, and the Company, or the Subsidiary
employing the Associate, as the case may be, shall have the right, which is
hereby expressly reserved, to terminate or change the terms of the employment of
the Associate at any time for any reason whatsoever, with or without good cause.



--------------------------------------------------------------------------------

12. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at West Marine, Inc., 500 Westridge Drive, Watsonville, CA 95076, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to the Associate shall be addressed to the Associate at the address set
forth below the Associate’s signature in the Notice of Grant of Stock Options,
or at such other address as the Associate may hereafter designate in writing.
Any such notice shall be deemed to have been duly given if and when enclosed in
a properly sealed envelope, addressed as aforesaid, registered or certified and
deposited, postage and registry fee prepaid, in a United States post office.

13. Non-transferability of Option. Except as otherwise herein provided, the
option herein granted and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of said option, or of any right or privilege
conferred hereby, contrary to the provisions hereof, or upon any attempted sale
under any execution, attachment or similar process upon the rights and
privileges conferred hereby, said option and the rights and privileges conferred
hereby shall immediately become null and void.

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the expiration of five (5) years
from the effective date specified in the Notice of Grant.

15. Binding Agreement. Subject to the limitation on the transferability of the
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions off this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan.

17. Committee Authority. The Committee shall have the discretionary power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Associate, the Company and all other interested persons.
No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

20. Further Assurances. At any time, and from time to time after executing this
Agreement, the Associate will execute such additional instruments and take such
actions as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement, in duplicate,
effective as of the day and year specified in paragraph 2 of this Agreement.

West Marine, Inc.